Citation Nr: 0612226	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-13 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES


1.	The propriety of a 40 percent initial rating for 
myofascial pain syndrome.  

2.  Entitlement to a total rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from May 1997 to January 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating action that 
granted service connection and a 40 percent rating for 
myofascial pain syndrome, claimed as sacroiliitis, right and 
left hips, left knee pain, wrist pain, and plantar fasciitis.  
The RO also granted service connection for sinusitis, which 
was assigned a 10 percent rating.  The veteran appeared and 
gave testimony at a June 2004 hearing before a hearing 
officer at the RO.  A transcript of this hearing is in the 
claims folder.  

In a rating decision of January 2005, the RO assigned 
separate 10 percent ratings for right hip sacroiitis and left 
hip sacroiliitis and the RO also assigned a separate 
noncompensable rating for bilateral plantar fasciitis.  In an 
April 2005 statement, the veteran indicated that she wished 
to discontinue her appeal for an increased rating for 
sinusitis.  Accordingly, the issue of entitlement to an 
initial rating in excess of 40 percent for myofascial pain 
syndrome is now before the Board for appellate consideration.  

For reasons discussed below, the issue of entitlement to a 
total rating for compensation purposes based on individual 
unemployability (TDIU) will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not demonstrate that the 
veteran's service connected myofascial pain syndrome has 
resulted in frequent hospitalizations or marked interference 
with employment at any time since the effective date of the 
grant of service connection.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 40 
percent for myofascial pain syndrome have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.71(a), Diagnostic Codes 5299-5025 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that an effective date for the award of benefits will 
be assigned if service connection is awarded. However, in 
view of the decision below that denies an initial evaluation 
in excess of 40 percent for the veteran's myofascial pain 
syndrome, the Court's decision in Dingess/Hartman v. 
Nicholson, supra, is moot in regard to this issue.  

In addition, the Board notes that the RO had dispatched a 
VCAA notice letter to the veteran in July 2003.   This 
letter, in conjunction with the statements of the case and 
the numerous supplemental statements of the case described 
the law and regulations governing, and described the type of 
evidence necessary to establish, the veteran's claim for an 
increased initial rating for myofascial pain syndrome.  These 
documents also informed her of who was responsible for 
obtaining what evidence. Also, the July 2003 VCAA notice 
letter specifically told the veteran to submit all relevant 
evidence and information in her possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006).  In 
this case, the VCAA notice was sent to the appellant 
subsequent to the initial rating actions currently being 
appealed. Since the VCAA notices came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication. However, the actions of the AOJ described above 
cured the procedural defect because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of her claim as she had the opportunity to submit 
additional argument, which she did, and evidence, and to 
address the issue at a hearing, which she also did in June 
2004. For these reasons, the veteran has not been prejudiced 
by timing of the VCAA notices. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005),rev'd on other grounds, No.05-7157 (Fed Cir. 
April 5, 2006).  

In addition, it does not appear that any evidence is 
available but not yet associated with the record.  It is 
noted in this regard that the veteran has received recent VA 
examinations that provided evidence relevant to her claim for 
an increased initial rating for myofascial pain syndrome. 
Accordingly, the Board will now adjudicate this claim based 
on the evidence of record.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability. 38 U.S.C.A. § 1155. Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating. 38 C.F.R. § 4.7.

The Rating Schedule as revised in May 1996 provides a 
specific diagnostic code and rating criteria for 
fibromyalgia. See 61 Fed. Reg. 20,438 (May 7, 1996) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5025). The Board 
concludes that this is the appropriate diagnostic code in 
this case, particularly since the veteran's primary service 
connected musculoskeletal disabilities have been assigned 
separate ratings. The criteria of Diagnostic Code 5025 
provide disability ratings that range from 10 to 40 percent, 
dependent upon the frequency and duration of exacerbations, 
based on the whole-body manifestations of the disorder, 
including musculoskeletal pain and tender points, fatigue, 
sleep disturbance, stiffness, paresthesia, headache, 
irritable bowel symptoms, depression, anxiety, or Raynaud's-
like symptoms.

The current 40 percent rating is the maximum evaluation 
allowed for myofascial pain syndrome.  This rating 
contemplates symptoms that are constant, or nearly so, and 
refractory to therapy. This appears to be the veteran's 
situation. As the veteran is already receiving the highest 
evaluation for this disability, a schedular increase is not 
warranted.  Therefore, any evaluation for the veteran's 
myofascial pain syndrome in excess of 40 percent can only be 
justified on an extraschedular basis.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience. To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities. The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1).

The Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) (2005) is warranted. In the instant case, 
however, the evidence does not show that the veteran's 
myofascial pain syndrome alone causes interference with 
employment beyond that contemplated in the currently assigned 
evaluations.  Moreover, the evidence does not demonstrate 
that the myofascial pain syndrome has resulted in the need 
for frequent periods of hospitalization.  The evidence does 
show considerable discomfort in various joints due to 
myofascial pain syndrome, as well as problems with fatigue 
and insomnia.  However, such symptomatology is contemplated 
by the schedular criteria of Diagnostic Code 5025 and 
therefore cannot be considered to have rendered impracticable 
the application of the regular schedular standards.  
Accordingly, the Board finds that it is not necessary to 
refer the veteran's claim for an initial evaluation in excess 
of 40 percent for myofascial pain syndrome to the VA Central 
Office for a determination of extraschedular entitlement. See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  

In view of the above, it is apparent that the veteran is 
currently in receipt of the maximum disability rating of 40 
percent assignable for her myofascial pain syndrome. This 40 
percent rating has been assigned effective the day following 
the veteran's service discharge in January 2002. Accordingly, 
staged ratings for this disability are not warranted. 
Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

An initial rating in excess of 40 percent for myofascial pain 
syndrome is denied.


REMAND

The Board notes that the RO denied entitlement to a TDIU in a 
May 2005 rating action.  The veteran was informed of this 
rating decision in a June 2005 letter from the RO.  In an 
informal hearing presentation of April 2006, the veteran's 
representative indicated that she wished to appeal the RO's 
denial of her claim for TDIU.  Accordingly, the April 2006 
informal hearing presentation constitutes a timely notice of 
disagreement from the May 2005 rating decision that denied 
entitlement to TDIU.  However, no statement of the case has 
been issued in regard to this claim. The filing of a notice 
of disagreement puts a claim in appellate status and the 
veteran must be provided a statement of the case in regard to 
the issue. Since that is so, the remand action set forth 
below is necessary. See Manlincon v. West 12 Vet. App. 238 
(1999).  

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case in regard to the issue of entitlement 
to TDIU.  Only if the veteran responds 
with a timely substantive appeal will the 
Board further consider this issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


